Exhibit EXECUTION VERSION PLEDGE AND SECURITY AGREEMENT Dated as of March24, 2010 among Prestige Brands, Inc. as a Grantor and Each Other Grantor From Time to Time Party Hereto and Bank of America, N.A., as Administrative Agent TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS Section Definitions 1 Section Certain Other Terms 5 ARTICLE II GRANT OF SECURITY INTEREST Section Collateral 6 Section Grant of Security Interest in Collateral 7 Section Cash Collateral Accounts 7 ARTICLE III REPRESENTATIONS AND WARRANTIES Section Title; No Other Liens 7 Section Perfection and Priority 8 Section Jurisdiction of Organization; Chief Executive Office 8 Section Inventory and Equipment 8 Section Pledged Collateral 9 Section Instruments and Chattel Paper 9 Section Intellectual Property 9 Section Deposit Accounts; Securities Accounts 10 Section Commercial Tort Claims 10 ARTICLE IV COVENANTS Section Generally 10 Section Maintenance of Perfected Security Interest; Further Documentation 11 Section Changes in Locations, Name, Etc. 11 Section Pledged Collateral 12 Section Accounts 13 Section Delivery of Instruments and Chattel Paper 14 Section Intellectual Property 14 Section Vehicles 16 Section Payment of Obligations 16 Section 4.10 Insurance 16 Section 4.11 Notice of Commercial Tort Claims 16 -i- Page ARTICLE V REMEDIAL PROVISIONS Section Code and Other Remedies 17 Section Accounts and Payments in Respect of General Intangibles 17 Section Pledged Collateral 19 Section [Reserved.] 19 Section Registration Rights 19 Section Deficiency 20 ARTICLE VI THE ADMINISTRATIVE AGENT Section Administrative Agent’s Appointment as Attorney-in-Fact 21 Section Duty of Administrative Agent 22 Section Authorization of Financing Statements 23 Section Authority of Administrative Agent 23 ARTICLE VII MISCELLANEOUS Section Amendments in Writing 23 Section Notices 23 Section No Waiver by Course of Conduct; Cumulative Remedies 24 Section Successors and Assigns 24 Section Counterparts 24 Section Severability 24 Section Section Headings 24 Section Entire Agreement 24 Section Governing Law 25 Section 7.10 Additional Grantors 25 Section 7.11 Release of Collateral 25 Section 7.12 Reinstatement 25 Section 7.13 Termination 26 -ii- Annexes and Schedules Annex1 Form of Pledge Amendment Annex2 Form of Joinder Agreement Annex3 Form of Short Form Intellectual Property Security Agreement Schedule1 Parent and Subsidiary Information Schedule2 Pledged Collateral, Instruments and Chattel Paper Schedule3 Filings Schedule4 Location of Inventory and Equipment Schedule5(a) Intellectual Property Schedule 5(b) Intellectual Property Adjudged Invalid, Abandoned, etc. Schedule 5(c) Intellectual Property Subject to Licensing or Franchise Agreements Schedule 5(d) Intellectual Property Actions or Proceedings Schedule6 Bank Accounts; Control Accounts Schedule7 Commercial Tort Claims -iii- Pledge and Security Agreement,dated as of March24, 2010, by Prestige Brands, Inc., a Delaware corporation (the “Borrower”), and each of the other entities listed on the signature pages hereof or that becomes a party hereto pursuant to Section 7.10 (Additional Grantors) (each, a “Grantor” and, collectively, the “Grantors”), in favor of Bank of America, N.A. (“Bank of America”), as administrative agent for the Lenders and the Issuers and collateral agent for the Secured Parties (in such capacity, the “Administrative Agent”). W i t n e s s e t h: Whereas, pursuant to the Credit Agreement, of even date herewith (as the same may be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among the Borrower, Prestige Brands Holdings, Inc., a Delaware corporation (the “Parent”), the Lenders and Issuers party thereto, the Administrative Agent and the other parties listed therein, the Lenders and the Issuers have severally agreed to make extensions of credit to the Borrower upon the terms and subject to the conditions set forth therein; Whereas, the Grantors other than the Borrower are party to the Guaranty pursuant to which they have guaranteed the Obligations (as defined in the Credit Agreement); and Whereas, it is a condition precedent to the obligation of the Lenders and the Issuers to make their respective extensions of credit to the Borrower under the Credit Agreement that the Grantors shall have executed and delivered this Agreement to the Administrative Agent. Now, therefore, in consideration of the premises and to induce the Lenders, the Issuers, the Administrative Agent, and the Syndication Agent to enter into the Credit Agreement and to induce the Lenders and the Issuers to make their respective extensions of credit to the Borrower thereunder, each Grantor hereby agrees with the Administrative Agent as follows: ARTICLE I Defined Terms Section 1.1Definitions (a)Unless otherwise defined herein, terms defined in the Credit Agreement and used herein have the meanings given to them in the Credit Agreement. (b)Terms used herein without definition that are defined in the UCC have the meanings given to them in the UCC, including the following terms (which are capitalized herein): “Account Debtor” “Account” “Certificated Security” “Chattel Paper” “Commercial Tort Claim” “Control Account” “Deposit Account” “Documents” “Entitlement Holder” “Entitlement Order” “Equipment” “Financial Asset” “General Intangible” “Goods” “Instruments” “Inventory” “Investment Property” “Letter-of-Credit Right” “Proceeds” “Securities Account” “Securities Intermediary” “Security” “Security Entitlement” “Supporting Obligations” “Tangible Chattel Paper” (c)The following terms shall have the following meanings: “Additional Pledged Collateral” means any Pledged Collateral acquired by any Grantor after the date hereof and in which a security interest is granted pursuant to Section 2.2 (Grant of Security Interest in Collateral), including, to the extent a security interest is granted therein pursuant to Section 2.2 (Grant of Security Interest in Collateral), (i)all Stock and Stock Equivalents of any Person that are acquired by any Grantor after the date hereof, together with all certificates, instruments or other documents representing any of the foregoing and all Security Entitlements of any Grantor in respect of any of the foregoing, (ii)all additional Indebtedness from time to time owed to any Grantor by any obligor on the Pledged Debt Instruments and the Instruments evidencing such Indebtedness and (iii)all interest, cash, Instruments and other property or Proceeds from time to time received, receivable or otherwise distributed in respect of or in exchange for any of the foregoing.“Additional Pledged Collateral” may be General Intangibles, Instruments or Investment Property. “Agreement” means this Pledge and Security Agreement. “Collateral” has the meaning specified in Section 2.1 (Collateral). “Copyright Licenses” means any written agreement naming any Grantor as licensor or licensee granting any right under any Copyright, including the grant of any right to copy, publicly perform, create derivative works, manufacture, distribute, exploit or sell materials derived from any Copyright. “Copyrights” means (a)all copyrights arising under the laws of the United States, any other country or any political subdivision thereof (or any treaty or international organization or body or political subdivision thereof), whether registered or unregistered and whether published or unpublished, all registrations and recordings thereof and all applications in connection therewith, including all registrations, recordings and applications in the United States Copyright Office or in any foreign counterparts thereof, and (b)the right to obtain all renewals thereof. “Deposit Account Control Agreement” means an agreement, in form and substance reasonably acceptable to the Administrative Agent, executed by the relevant Grantor, the Administrative Agent and the relevant financial institution and granting “control” (within the meaning of the UCC) over the Deposit Account, subject to such agreement, to the Administrative Agent. “Excluded Equity” means any Voting Stock in excess of 65% of the total outstanding Voting Stock of any Excluded Foreign Subsidiary.For the purposes of this definition, “Voting Stock” -2- means, as to any issuer, the issued and outstanding shares of each class of capital stock or other ownership interests of such issuer entitled to vote (within the meaning of Treasury Regulations §1.956-2(c)(2)). “Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit, lease, license, contract, instrument or other agreement held by any Grantor that prohibits or requires the consent of any Person other than the Borrower and its Affiliates as a condition to the creation by such Grantor of a Lien thereon, or any permit, lease, license contract or other agreement held by any Grantor to the extent that any Requirement of Law applicable thereto prohibits the creation of a Lien thereon, but only, in each case, to the extent, and for so long as, such prohibition is not terminated or rendered unenforceable or otherwise deemed ineffective by the UCC or any other Requirement of Law, (iii) Equipment owned by any Grantor that is subject to a purchase money Lien or a Capital Lease permitted by the Credit Agreement if the contract or other agreement in which such Lien is granted (or in the documentation providing for such Capital Lease) prohibits or requires the consent of any Person other than the Borrower and its Affiliates as a condition to the creation of any other Lien on such Equipment, (iv) each U.S. application to register any Trademark prior to the filing under applicable law of a verified statement of use (or equivalent) for such Trademark, (v) any assets subject to the Lien permitted by Section 8.2(g) of the Credit Agreement if the contract or other agreement in which such Lien is granted prohibits another Lien on such assets and (vi) cash held in a Deposit Account to the extent they are excluded from being maintained in an Approved Deposit Account pursuant to clause (x) of the proviso to Section 7.12(a) of the Credit Agreement; provided, however, that “Excluded Property” shall not include any Proceeds, substitutions or replacements of Excluded Property (unless such Proceeds, substitutions or replacements would constitute Excluded Property). “Intellectual Property” means, collectively, all rights, priorities and privileges of any Grantor relating to intellectual property, whether arising under United States, multinational or foreign laws or otherwise, including Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses, trade secrets and Internet domain names, and all rights to sue at law or in equity for any infringement or other impairment thereof, including the right to receive all proceeds and damages therefrom. “Joinder Agreement” means the joinder agreement, in substantially the form of Annex 2 (Form of Joinder Agreement), executed by a Grantor. “LLC” means each limited liability company in which a Grantor has an interest, including those set forth on Schedule2 (Pledged Collateral, Instruments and Chattel Paper). “LLC Agreement” means each operating agreement with respect to a LLC, as each agreement has heretofore been, and may hereafter be, amended, restated, supplemented or otherwise modified from time to time. “Material Intellectual Property” means Intellectual Property owned by or licensed to a Grantor and material to the conduct of any Grantor’s business. “paid in full” and “payment in full” means, with respect to any Secured Obligation, the occurrence of all of the foregoing, (a)with respect to such Secured Obligations other than (i)contingent indemnification obligations, Secured Hedging Contract Obligations and Secured Cash Management Obligations not then due and payable and (ii)to the extent covered by clause(b) below, obligations with respect to undrawn Letters of Credit, payment in full thereof in cash (or otherwise to the written satisfaction of the Secured Parties owed such Secured Obligations), (b)with respect to any undrawn Letter of Credit, the obligations under which are included in such Secured Obligations, (i)the cancellation thereof and payment in full of all resulting Secured Obligations pursuant to clause(a) above or (ii)the receipt of cash -3- collateral (or a backstop letter of credit in respect thereof on terms acceptable to the applicable Issuer of the Letters of Credit and the Administrative Agent) in an amount at least equal to 102% of the Letter of Credit Obligations for such Letter of Credit and (c)if such Secured Obligations consist of all the Secured Obligations in one or more Facilities, termination of all Commitments and all other obligations of the Secured Parties in respect of such Facilities under the Loan Documents. “Partnership” means each partnership in which a Grantor has an interest, including those set forth on Schedule 2 (Pledged Collateral, Instruments and Chattel Paper). “Partnership Agreement” means each partnership agreement governing a Partnership, as each such agreement has heretofore been, and may hereafter be, amended, restated, supplemented or otherwise modified. “Patents” means (a)all letters patent of the United States, any other country or any political subdivision thereof (or any treaty or international organization or body or political subdivision thereof) and all reissues and extensions thereof, (b)all applications for letters patent of the United States or any other country or any political subdivision thereof (or any treaty or international organization or body or political subdivision thereof) and all divisionals, continuations and continuations-in-part thereof and (c)all rights to obtain any reissues or extensions of any of the foregoing. “Patent License” means all agreements, whether written or oral, providing for the grant by or to any Grantor of any right to manufacture, have manufactured, use, import, sell or offer for sale any invention covered in whole or in part by a Patent. “Pledge Amendment” means the pledge amendment, in substantially the form of Annex 1 (Form of Pledge
